Citation Nr: 1547593	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-04 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to an effective date earlier than November 6, 2014 for the grant of service connection for tinnitus.

7.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a bilateral foot disorder, including as due to cold injury.


REPRESENTATION

Veteran represented by:	Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and C.N.


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

Initially, the issues of entitlement to service connection for PTSD and depression came before the Board on appeal from a September 2009 rating decision.  In September 2013 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  In January 2014, these two claims were remanded for further development.  Specifically, the Board requested additional VA treatment records be obtained, and a VA examination be provided.  Both of these requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the case was in remand status, the Veteran perfected his appeal as to a January 2015 rating decision that denied issues 3-7 as shown above.  Those issues were certified to the Board in June 2015. 

When the case was returned to the Board in July 2015, the Veteran's attorney requested that the Board wait the full 90 days before considering the appeal, to give him the opportunity to submit additional argument.  That brief was then received in October 2015, along with additional evidence and a waiver of initial RO consideration.  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed depression began during, and has continued since, his active duty service.

2.  The Veteran's currently diagnosed PTSD did not begin during, or for several decades after, his active duty service, and is not otherwise related to his service.

3.  The Veteran's currently diagnosed hypertension did not begin during, or for several decades after, his active duty service, and is not otherwise related to his service.

4.  The Veteran did not experience a chronic headache disorder at any point during the period on appeal.

5.  The Veteran's insomnia is a symptom of his separate psychiatric disorders, including his now service-connected depression, and is not a separate chronic disorder upon which benefits upon be granted.

6.  Prior to the receipt of claim in November 2014, there was no communication from the Veteran indicating an intention to file a claim of entitlement to service connection for tinnitus.

7.  The July 2011 rating decision denying entitlement to service connection for a bilateral foot disorder is final.  The Veteran did not appeal that decision and no new relevant evidence was received by the VA within one year.

8.  Evidence obtained since the July 2011 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a bilateral foot disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a headache disorder have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for insomnia have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for an effective date earlier than November 6, 2014 for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5103(a) , 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102 , 3.155, 3.157, 3.159, 3.160, 3.400, 3.816 (2015).

7.  The July 2011 rating decision which denied entitlement to service connection for a bilateral foot disorder is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  



Major Depression

First, the Veteran is seeking service connection for depression.  This issue was previously denied by the VA, but was reopened in the prior January 2014 Board decision.  As will be discussed below, entitlement to service connection for depression is now granted.

Throughout the period on appeal, the Veteran has consistently reported experiencing depression.  He has been diagnosed with depression on several occasions, including as early as September 1992 and as recently as September 2015.  Accordingly, the presence of a current depression disability is established.

Therefore, the main question before the Board is whether the Veteran's currently diagnosed depression is related to his active duty service.

The Veteran's service treatment records do not reflect he sought any treatment for symptoms of a psychiatric disorder, including depression, during his active duty service.  Instead, on examinations performed in September of 1976 and August 1979, he was noted to be in normal condition.  In July 1982, he elected not to undergo a separation examination.  Therefore, service treatment records do not reflect the Veteran developed symptoms of depression during his active duty service.

However, throughout the period on appeal the Veteran has consistently reported he began to experience the psychiatric symptoms, later diagnosed as depression, since his active duty service.  For example, in his January 1994 claim for benefits, the Veteran indicated symptoms of his "nervous condition" began in 1981 while deployed to Germany.  In his January 1997 hearing before a decision review officer, he specified that he experienced symptoms of sadness and pressure during service.  He also stated he had not experienced any similar symptoms prior to his active duty service.  As a lay person the Veteran is competent to report what comes to him through his senses, including experiencing symptoms of anxiety and depression during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, these lay statements are competent and consistent.

Furthermore, the Veteran's lay assertions are supported by lay statements from his family members.  For example, in letters dated in November 2014 the Veteran's two sisters described that prior to service he was happy, outgoing, and involved in numerous activities.  However, after he returned from service, they observed he was frequently depressed, unable to concentrate, and lost interest in former hobbies.  They also reported the Veteran first started abusing drugs and alcohol after service.  Therefore, the written statements from the Veteran's sisters support his competent lay assertions that he experienced new symptoms of depression since his active duty service.

During his January 1997 DRO hearing, the Veteran admitted he did not seek psychiatric treatment immediately after his separation from active duty service, but instead first sought treatment in the early 1990s.  These early post-service medical records reflect the Veteran continued to relate his psychiatric symptoms to his active duty service.  For example, during his September 1992 psychiatric evaluation for the Social Security Administration (SSA) the Veteran reported he felt nervous feelings, difficulty sleeping, and suicidal thoughts since his military service.  Later that same year, he received inpatient psychiatric treatment at a VA facility due to his suicidal thoughts.  During this treatment, the Veteran reported he had been depressed off and on for a couple of years.  Therefore, early medical records reflect the Veteran related his symptoms of depression to his active duty service during the course of medical treatment.  After this period, the Veteran continued to seek consistent treatment for his symptoms of depression throughout the period on appeal.

While the Veteran had filed other claims at earlier dates, he first filed a claim for service connection for a "nervous condition" in January 1994.  Therefore, his reports to Social Security in 1992 that he had experienced symptoms since service pre-dated his claim, lending additional credibility to his statements now that he has experienced symptoms such as depression ever since service.  

Finally, the claims file includes an August 2015 letter from a private psychologist, Dr. W.  Dr. W reviewed the Veteran's complete claims file, personally interviewed the Veteran, and demonstrated familiarity with the Veteran's lay assertions and medical and factual background.  After reviewing all relevant evidence, Dr. W. opined the Veteran's depression as likely as not began during his active duty service.  Furthermore, Dr. W. also opined the Veteran's symptoms of depression were also aggravated by his service-connected tinnitus, and submitted an article from the Journal of Psychosomatic Research in support of this opinion.  Therefore, this psychologist's letter provides probative evidence in support of the Veteran's consistent lay assertions that he experienced depression since his active duty service.  

The Board has considered that the evidence also includes medical opinions which relate the Veteran's depression to etiologies other than his active duty service.  For example, in January 2015, a VA examiner opined the Veteran's current depression was more likely related to "situational responses to current and past stressors" including his current homeless status, and a June 1999 VA examiner related the Veteran's symptoms to a personality disorder, as well as alcohol and drug abuse.  There were also notations in the Social Security records of possible organic brain syndrome due to substance abuse.

However, as discussed above, the Veteran has consistently related symptoms of depression since his active duty service, including while seeking medical treatment, and there are pre-VA claim statements from him that lend credibility to his statements.  Furthermore, his sisters have also stated the Veteran did not demonstrate depressive behavior until after his active duty service.  Finally, the August 2015 letter from Dr. W provides additional probative evidence in support of his opinion.  Therefore, in affording all benefit of the doubt to the Veteran, the Board finds the evidence in support of the Veteran's appeal at least balances the evidence against it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection for depression is granted.



PTSD

The Veteran is also seeking service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

VA regulations provide that if the Veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).  However, in this case the evidence does not establish, and the Veteran has not asserted, that he engaged in combat with the enemy.

Additionally, VA regulations also provide that if the stressor is related to the Veteran's fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the Veteran's service, and a VA or contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran's service-treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, or sought any treatment for, symptoms of PTSD during his active duty service.  Post-service medical records reflect the Veteran has an extensive history of psychiatric treatment.  On multiple treatment records from the early 1990s, he was diagnosed with depression, as discussed above, but no diagnosis of PTSD was made.  See e.g. September 1992 Social Security Administration evaluation.  Instead, as recently as February 2007 a PTSD screen conducted by a VA medical facility was negative.  Therefore, the evidence does not reflect the Veteran developed symptoms of PTSD until several years after his separation from active duty service.

More recent medical records suggest the Veteran has PTSD in addition to his diagnosed depression.  In March 2009 the Veteran received inpatient psychiatric treatment at a VA medical facility due to his suicidal thoughts, and was given a "working diagnosis" of depression and PTSD.  However, in March 2011 a VA psychologist clarified that the Veteran had not been formally diagnosed with PTSD.  In January 2012, the Veteran was evaluated by a VA physician who opined the Veteran met the criteria for a clinical diagnosis of PTSD.  Therefore, the medical evidence reflects the Veteran has been diagnosed with PTSD since approximately January 2012.  Accordingly, the presence of a current PTSD disability is established.

Throughout the period on appeal, the Veteran has consistently related his PTSD to pressure and anxiety he felt from the constant alertness he experienced while working on nuclear weapons during his deployment to Germany.  See e.g. January 1997 DRO Hearing, September 2013 Board Hearing.  During a March 2009 VA treatment record, he also expressed a fear of terrorist attack or nuclear disaster, and as a result experienced nightmares ever since his active duty service.  The Veteran's DD 214 reflects he served as a Pershing missile crewmember, a nuclear warhead, and also reflects he served overseas.  Therefore, the Veteran's reported stressor involving fear of hostile military or terrorist activity is consistent with the places, types, and circumstances of his service.  38 C.F.R. § 3.304(f)(3). 

However, as will be discussed, the evidence does not include an opinion from a VA or contracted psychiatrist or psychologist who confirms the Veteran's fear of hostile military attack is adequate to support a diagnosis of PTSD.  Instead, the January 2015 VA examiner, a psychologist, specifically opined that the Veteran's fear of hostile military or terrorist activity stemming from his service guarding warheads in Germany was not adequate to support a diagnosis of PTSD, providing evidence against the Veteran's appeal.

Subsequent medical records continue to reflect the Veteran was diagnosed with PTSD, but did not provide an opinion as to whether his stressor of fear of hostile military action was adequate to support a diagnosis of PTSD.  For example, in March 2015 the Veteran retuned to the VA for psychiatric treatment.  The VA psychologist noted the Veteran met all the criteria for a diagnosis of PTSD in his medical history.  However, this psychologist did not identify any stressor, including the Veteran's fear of hostile attack, which was adequate to support his diagnosis of PTSD.  Similarly, in an August 2015 letter, Dr. W, a psychologist, opined the Veteran was currently diagnosed with PTSD, however he did not provide any opinion, or identify any stressor, which was adequate to support a diagnosis of PTSD.

Therefore, although the Veteran's reported fear of hostile military activity was consistent with the places and types of his service, the claims file does not include an opinion from a psychiatrist or psychologist opining the Veteran's fear was adequate to support a diagnosis of PTSD, as required by VA regulations.  38 U.S.C.A. § 3.304(f)(3).  Instead, the VA examiner superficially opined his fear of hostile military activity was not adequate to support a diagnosis of PTSD, and the claims file does not contain any medical opinion to the contrary.  Therefore, PTSD resulting from the Veteran's fear of hostile military attack is not established.

Finally, on a few occasions the Veteran has also reported that his PTSD was related to observing a friend and fellow service member fatally overdose at a party while serving in Germany.  See Hearing Record Pg 11-12.  The January 2015 VA examiner opined that while this stressor would be adequate to support a diagnosis of PTSD, the Veteran did not report any PTSD symptoms associated with this stressor.  After careful review of the medical evidence, the Board agrees with the examiner's assessment.  Throughout his extensive medical history, the Veteran consistently reported experiencing nightmares about his constant alert status in Germany from guarding weapons, fear of crowds due to his experiences with anti-war protestors, and anxiety from his fears of nuclear attack, but did not report any symptoms related to witnessing a friend overdose.  For example, during his March 2009 inpatient treatment the Veteran reported nightmares relating to fear of terrorist attack and nuclear disaster, but did not mention any nightmares relating to witnessing the loss of his friend.  Similarly, in a recent written statement received in February 2015 the Veteran again detailed the stress of standing at alert guarding weapons which could cause large-scale destruction, but did not describe any symptoms or memories related to witnessing his friend overdose.  Therefore, although witnessing his friend overdose during active duty service could be a stressor adequate to support a diagnosis of PTSD, in this case the evidence does not reflect the Veteran experienced any PTSD symptoms associated with this stressor at any point during the period on appeal.

The claims file has been carefully reviewed and considered, but does not reflect the Veteran has reported any additional stressor which led to his currently diagnosed PTSD.

Based on all the foregoing, although the Veteran is currently diagnosed with PTSD, the evidence does not establish his PTSD is related to an in-service stressor.  The evidence does not suggest his reported fear of hostile military activity is adequate to support his diagnosis of PTSD, and the Veteran has not related his current PTSD symptoms to witnessing his friend overdose while in active duty service.  Therefore, the evidence does not reflect a link between the Veteran's currently diagnosed PTSD and his in-service stressor.  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Hypertension

The Veteran is also seeking service connection for hypertension.  The Board has considered that, where a veteran served ninety days or more of active service, and certain chronic diseases, including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

However, service treatment records have been carefully reviewed, but do not reflect the Veteran developed hypertension during his active duty service.  Moreover, the Veteran has not asserted that he developed hypertension during his active duty service.  

The evidence also does not establish he developed hypertension within one year of his separation from active duty service.  Instead, in a February 1985 treatment record from approximately two and a half years after his separation from service, his blood pressure was noted to be 126/80, within the normal range.  In a December 1992 VA examination his blood pressure was noted to be 130/74, again normal, and the examiner opined there were no symptoms of distress.  Therefore, the claims file reflects the Veteran continued to have blood pressure readings in the normal range for several years after his separation from active duty service.  Accordingly, the evidence does not establish the Veteran developed hypertension during or within one year of his separation from active duty service, and presumptive service connection is not established.

Medical evidence reflects the Veteran was diagnosed with hypertension as early as the middle 2000s.  Therefore, the presence of a current disability is established.  However, the evidence does not contain any medical opinion relating the Veteran's diagnosed hypertension to his active duty service.  Instead, on several occasions his hypertension is described as "essential."  See e.g. January 2013 VA treatment record.  Dorland's Medical Dictionary defines "essential" as "idiopathic," or a disease of unknown cause or spontaneous origin.  Dorland's Illustrated Medical Dictionary 649, 912 (32nd ed. 2012).  Therefore, the medical evidence instead suggests the Veteran's hypertension did not develop due to any known etiology, including his military service.

Based on all the foregoing, the evidence does not establish the Veteran's diagnosed hypertension began during, or for several years after, or was otherwise caused by, his active duty service.  Accordingly, the elements of service connection have not been established, and the Veteran's appeal is denied.    

Headaches

The Veteran is also seeking service connection for headaches.  However, the evidence does not establish he developed a chronic headache disorder at any point during the period on appeal.  Instead, he denied experiencing headaches on numerous occasions, including, for example, VA treatment records from March 2006, March 2009, May 2012, and July 2013.

In February 2014, the Veteran sought VA treatment and reported experiencing a "pulsating" headache when he did not take his high blood pressure medication.  Therefore, the Veteran's own statements suggest his headaches were a symptom of his non-service connected hypertension.  Additionally, the reviewing medical professional did not diagnose any chronic headache disorder.

In November 2014, the Veteran filed his current claim for service connection for headaches, but did not include any description of a current headache disorder or any allegation of how it was possibly related to his active duty service.  The claims file does not include any medical opinion diagnosing the Veteran with a chronic headache disorder at any point during this appeal, and the Veteran himself has not stated he was diagnosed with such a disorder.

Therefore, the evidence does not establish the Veteran was diagnosed with a chronic headache disorder at any point during the period on appeal.  Because there is no current disability upon which benefits could be granted, the Veteran's appeal is denied.




Insomnia

The Veteran is also seeking service connection for insomnia.  His available service treatment records were carefully reviewed and considered, but do not reflect the Veteran made any complaint of, or sought any treatment for, symptoms of insomnia during his active duty service.

Post-service medical records reflect the Veteran currently experiences difficulties with sleep, including insomnia.  However, these symptoms were consistently related to his psychiatric disorders, including his now service-connected depression.  For example, a VA treatment record from October 2004 reflects the Veteran experienced depression with insomnia.  In a March 2006 VA treatment record, his insomnia was again associated with his psychiatric disorders.  In his private physician's September 2015 letter, Dr. W also associated the Veteran's sleep impairment with his anxiety.  The claims file does not include any medical opinion diagnosing the Veteran with a separate, chronic insomnia disorder.

Therefore, the evidence reflects the Veteran's current insomnia is a symptom associated with his psychiatric disorders, including his now service-connected depression, and not a separately diagnosed disorder.  Service connection applies to diseases or residuals of an injury, not to symptoms.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Suppl. Information - Endocrine System).  Because in this case the Veteran's insomnia is a symptom of his separately service-connected disorder, service connection for insomnia cannot be established.  Therefore, the Veteran's appeal is denied.

Earlier Effective Date for Tinnitus

The Veteran is also seeking entitlement to an effective date earlier than November 6, 2014 for the grant of service connection and assignment of a 10 percent rating for tinnitus.  Under VA regulations, the effective date of an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (emphasis added).  

During his January 2015 VA examination the Veteran reported he experienced tinnitus since approximately 1980.  Therefore, presumably he argues entitlement arose well before his claim in 2014.
However, as discussed, VA regulations provide that service connection is effective the latter of the date of the receipt of the claim or the date entitlement arose.  The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit Court has determined all such possible claims should be generously construed.  Harris v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013 (regarding pro se applicants).  However, under the regulations an informal claim must identify the benefit sought and evidence an intention to apply for the benefit.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  

The Board has carefully reviewed and generously construed all communication from the Veteran received prior to November 2014.  However, none of these communications include any intention to apply for service connection for tinnitus.  In April 1983 the Veteran filed his initial claims for benefits, but only sought service connection for injury to his feet, and made no mention of any ringing in his ears.  

In subsequent claims and numerous written statements, the Veteran also failed to report any symptoms of tinnitus.  Instead, his earliest indication of an intention to apply for benefits for tinnitus is from November 2014, when he filed an application for disability compensation and listed tinnitus as one of his disabilities.  

Therefore, although the Veteran may have experienced the symptoms of tinnitus for several decades earlier, his initial claim for benefits for tinnitus was first received in November 2014, the date service connection was established.  As such, the RO properly granted the earliest effective date available, the date the claim was received in November 2014.  Therefore, the Veteran has already been granted entitlement to service connection effective the earliest available date under VA regulations, and his appeal for an earlier effective date is denied.


New and Material Evidence Regarding Feet Disorder

Finally, the Veteran is seeking to reopen his claim for entitlement to service connection for a bilateral foot disorder, including as due to cold injury.  The Veteran's claim for this issue has previously been denied in several occasions.  This appeal was initially denied in a June 1985 Board decision.  Since that time, the Veteran has attempted to reopen this claim on several occasions.  Most recently, in a July 2011 rating decision the RO found the Veteran's claim for entitlement to service connection for a bilateral foot disorder was not reopened, and instead remained denied.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen this claim.

At the time of the July 2011 rating decision, the evidence included the Veteran's service treatment and personnel records, post-service medical records, the reports of several VA examinations, and numerous written statements from the Veteran.  The RO considered the Veteran's medical treatment for pain in both feet and resultant surgery.  However, the RO found the evidence did not establish the Veteran's current bilateral foot disorder began during, or was otherwise caused by, his active duty service.

Since the July 2011 rating decision, extensive new evidence has been submitted, including updated treatment records.  However, as will be discussed, the Board finds this newly submitted evidence is not new and material.

The newly submitted evidence includes several additional statements from the Veteran, for example his January 2013 written statement.  In these statements the Veteran described experiencing a burning pain in his feet while patrolling in the snow and cold weather which was later diagnosed as frost bite.  However, these statements are duplicative of the Veteran's earlier statements.  For example, in a May 1983 written statement he described experiencing a burning pain in his feet following a prolonged maneuver in the snow which was later diagnosed as frost bite.  These previous statements were considered by the RO in the July 2011 rating decision.  Accordingly, these duplicative statements are not new evidence.

The newly submitted evidence also includes written statements dated November 2014 from the Veteran's sisters.  His sisters described that the Veteran reported his feet were frostbitten while overseas and since that time he experienced pain in his feet.  However, these written statements from the Veteran's sisters are merely restating the Veteran's assertions regarding his feet pain, assertions which were considered by the RO in the July 2011 rating decision.  Therefore, these newly submitted written statements also do not constitute relevant new evidence.

Finally, the newly submitted evidence includes additional medical records reflecting the Veteran continues to seek treatment for his bilateral foot disorder, and these medical records also reflect the Veteran continues to relate his pain to his active duty service.  For example, as recently as February 2014 he sought VA medical treatment for pain in his feet which he described experiencing since his active duty service.  However, these records do not contain any medical opinion relating the Veteran's current bilateral foot disorder to his active duty service, including any cold injury therein.  Therefore, these new medical records could not reasonably substantiate the reason the Veteran's claim was previously denied, lack of nexus, and are therefore not material.

Accordingly, the newly submitted evidence does not include any additional suggestion the Veteran's current bilateral foot disorder was related to his active duty service other than his lay assertions which were previously considered by the RO in the July 2011 rating decision.  Therefore, the evidence associated with the record since the July 2011 rating decision does not raise a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, failure to establish a nexus to active duty service.  Because no new and material evidence has been presented, the Veteran's claim is not reopened, and entitlement to service connection for a bilateral foot disorder remains denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, numerous letters have been sent to the Veteran with respect to these claims, beginning in 2009.  He is represented by a private attorney.  Furthermore, in his numerous written statements, the Veteran has demonstrated understanding of the reasons his claims have been denied.  Therefore, the Board finds there was no prejudicial harm to the Veteran if there was any failure to notify in this case.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA and private medical records, and records from the Social Security Administration have all been obtained and associated with the claims file. 

In September 2013, the Veteran was provided with a hearing before the undersigned Veterans Law Judge regarding only the issues of entitlement to service connection for depression and PTSD.  After those claims were remanded, the Veteran perfected his appeal as to additional issues.  The Veteran was provided with an opportunity for a hearing regarding the additional issues on appeal, but he declined in his April 2015 substantive appeal.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, his representative at the time.  The VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed psychiatric disorders, specifically regarding any relation to his active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All pertinent evidence identified was obtained and associated with the claims file.  Neither the Veteran nor his prior or current representatives have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Regarding his claims for psychiatric disorders, the Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Therefore, the Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  

The Board acknowledges the Veteran was not provided with an examination regarding the remaining issues on appeal, including hypertension, headaches, insomnia, and bilateral foot disorder.  Regarding his claim for a bilateral foot disorder, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A(d)(1, 2); 38 C.F.R. § 3.159(c)(4);Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because no new and material evidence was presented regarding his bilateral foot disorder, as discussed above, no VA examination was required.

Regarding his other disorders, VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for each of the above discussed disorders, these elements have not been met.  As discussed above, the evidence does not suggest the Veteran's currently diagnosed hypertension was related to an in-service event.  Additionally, the evidence does not establish the Veteran was diagnosed with any headache disorder at any point during the period on appeal.  Finally, the Veteran's insomnia is a symptom of his service-connected depression, and not a separate chronic disorder, as discussed above.  Therefore, no VA examinations were required regarding any of these appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

  




















	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for major depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for a headache disorder is denied.

Service connection for insomnia is denied.

Entitlement to an effective date earlier than November 6, 2014 for the grant of service connection for tinnitus is denied.

New and material evidence has not been presented to reopen a claim of entitlement to service connection for the Veteran's bilateral foot disorder, the appeal is denied and the claim is not reopened.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


